United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, BRONX POST
OFFICE, Bronx, NY, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1559
Issued: December 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2012 appellant filed a timely appeal from a May 25, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) terminating her compensation benefits.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation effective May 25, 2012 on the grounds that she had no further disability causally
related to her August 22, 1997 employment injury; and (2) whether it properly terminated
authorization for medical treatment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 23, 1997 appellant, then a 43-year-old part-time flexible mail handler, filed a
traumatic injury claim alleging that on August 22, 1997 she injured her right shoulder, arm and
leg when she was pushed into a wall by an all-purpose container. She stopped work on
August 23, 1997. OWCP accepted the claim for multiple contusions, right shoulder sprain, right
shoulder adhesive capsulitis and thoracic sprain.
Appellant returned to work on May 20, 1998 but stopped work on July 3, 1998 and filed
a recurrence of disability claim. OWCP accepted that she sustained a recurrence of disability
and paid her compensation for total disability. On May 12, 1999 appellant underwent a
debridement of a right rotator cuff tear, an excision of a labrum tear and a partial acromioplasty.
In a report dated January 19, 2012, Dr. Neil Weisman, a Board-certified anesthesiologist,
evaluated appellant for “cervical pain radiating into her right shoulder and hand.” He diagnosed
cervical radiculopathy, cervical spondylosis, cervical disc displacement and right shoulder pain.
Dr. Weisman recommended continued management of symptoms with medication.
On January 31, 2012 OWCP referred appellant to Dr. Jonathan Black, a Board-certified
orthopedic surgeon, for a second opinion evaluation.2 In a report dated February 15, 2012,
Dr. Black discussed her history of a work injury on August 22, 1997. On examination he found
no swelling, atrophy, ecchymosis or deformity of the right shoulder but generalized tenderness to
palpation. Dr. Black measured full range of motion with pain on abduction and forward flexion.
He found positive impingement of the right shoulder. On examination of the cervical spine,
Dr. Black found a mild decrease in range of motion with “no convincing production of radicular
symptoms by these maneuvers.” He stated:
“[Appellant] reports continued right shoulder pain. There [are] no objective
findings on physical examination to support continuing diagnosis of adhesive
capsulitis. [Appellant] likely has some element of right shoulder bursitis as she
has a positive impingement sign. There is no objective evidence of ongoing
sprains of the thoracic spine or right shoulder.”
Dr. Black found that appellant was not disabled from employment due to her August 22,
1997 injury. He concluded that she had no evidence of a thoracic sprain, upper arm or shoulder
sprain, contusions or adhesive capsulitis. Dr. Black noted that appellant’s “subjective complaints
outweigh any objective findings.” He opined that she could return to her usual employment.
On March 28, 2012 OWCP notified appellant that it proposed to terminate her
compensation and authorization for medical benefits as the evidence supported that she had no
further employment-related disability or condition.

2

In a report dated October 2, 2009, Dr. William Dinenberg, a Board-certified orthopedic surgeon and OWCP
referral physician, diagnosed chronic cervical sprain, degenerative disc disease of the cervical spine and right
shoulder impingement syndrome and adhesive capsulitis. He advised that appellant could resume work with
modifications.

2

In a report dated March 22, 2012, received by OWCP on April 2, 2012, Dr. Weisman
related that he began treating appellant in December 2010 for complaints of pain in her cervical
spine, upper back, shoulder and bilateral upper extremities which she “reported was from a
work-related injury that occurred in 1997.” He related that a magnetic resonance imaging (MRI)
scan study of the neck revealed a degenerative disc at C5-6 and C6-7. Dr. Weisman indicated
that appellant “states that the pain continues to affect her activities of daily living and activity
tolerance….”
In a progress report dated April 2, 2012, Dr. Weisman discussed appellant’s complaints
of pain and diagnosed cervical radicular symptoms, cervical disc displacement and right shoulder
pain.
In a statement dated April 11, 2012, appellant related that Dr. Black performed a brief
examination and did not list all of her medications. She provided a February 4, 2000 work
capacity evaluation and copies of Dr. Weisman’s reports since he began treating her in 2010.
Appellant related that OWCP should accept her neck pain as work related and noted that she had
chronic pain in her right arm and hand.
On May 9, 2012 OWCP requested that Dr. Black clarify whether appellant’s
impingement and bursitis were employment related and if she had any residuals of her injury. In
a supplemental report dated May 14, 2012, Dr. Black related:
“On physical examination [appellant] had no signs and symptoms of ongoing
adhesive capsulitis. She did not have any ongoing evidence of sprains of the
thoracic spine or right shoulder. [Appellant] did however have a positive
impingement sign which is an indicator of impingement with bursitis. This is a
degenerative condition and is not due to her injury. [Appellant] is able to initiate
abduction and forward flexion and as such does not have signs of rotator cuff
dysfunction. She has pain with overhead reaching which is a symptom of bursitis.
Again I do not feel that this is due to her injury. It is a degenerative condition.”
Dr. Black determined that appellant had no residuals of her August 22, 1997 employment
injury. In an accompanying work restriction evaluation, he found, considering only the injuryrelated conditions, that she could resume her usual employment.
By decision dated May 25, 2012, OWCP terminated appellant’s compensation and
authorization for medical treatment effective that date. It found that the opinion of Dr. Black
represented the weight of the medical evidence and established that she had no further disability
or residuals of her accepted employment injury.
On appeal appellant asserted that she had difficulties performing her activities of daily
living without medication due to pain and her inability to lift with her right hand. She related
that Dr. Black examined her for only 15 to 20 minutes.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
3

without establishing that the disability ceased or that it was no longer related to the employment.3
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained multiple contusions, right shoulder sprain, right
shoulder adhesive capsulitis and thoracic sprain due to an August 22, 1997 employment injury.
Appellant stopped work on August 22, 1997, returned to work on May 19, 1998 but stopped
work again on July 3, 1998 and did not return. OWCP paid her compensation for total disability.
On January 31, 2012 OWCP referred appellant to Dr. Black for a second opinion
examination. In a February 15, 2012 report, Dr. Black discussed appellant’s history of an
August 22, 1997 work injury and indicated that he had reviewed the medical evidence of record.
On examination of the right shoulder, he found positive impingement signs and pain with
abduction and forward flexion. Dr. Black measured full range of motion of the shoulder and no
swelling or atrophy. He determined that appellant had no definite radicular symptoms with
range of motion of the cervical spine. Dr. Black opined that she had no objective evidence of
adhesive capsulitis, right shoulder sprain, upper arm sprain, contusions or thoracic sprain. He
diagnosed right shoulder bursitis based on signs of positive impingement. Dr. Black determined
that she had no further disability due to her August 22, 1997 employment injury. In a
supplemental report dated May 14, 2012, he opined that appellant’s right shoulder bursitis was a
degenerative condition unrelated to her work injury. Dr. Black found that she had no residuals of
her employment injury and could, considering only her injury, perform her usual employment.
The Board has reviewed the opinion of Dr. Black and finds that it has reliability,
probative value and convincing quality with respect to the conclusion reached that appellant had
no further employment-related disability.5 Dr. Black based his opinion on an accurate factual
and medical history and the findings on examination. He provided rationale for his conclusion
that appellant’s accepted conditions of right shoulder sprain and adhesive capsulitis, multiple
contusions and thoracic sprain had resolved by explaining that he found no objective evidence of
the conditions on examination. Dr. Black found that she had right shoulder bursitis due to a
degenerative condition unrelated to her work injury. He noted that appellant could perform
abduction and forward flexion but had pain with overhead reaching. Dr. Black explained that
such findings indicated bursitis, a degenerative condition, rather than a rotator cuff problem. The
Board finds that Dr. Black’s report, which is reasoned and based on a proper history, constitutes
the weight of the evidence and establishes that appellant’s multiple contusions, right shoulder
sprain, right shoulder adhesive capsulitis and thoracic sprain have resolved.6

3

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

See Pamela K. Guesford, 53 ECAB 726 (2002).

6

See E.J., 59 ECAB 695 (2008).

4

The remaining evidence submitted prior to OWCP’s termination of compensation is
insufficient to show that appellant remained disabled due to her work injury.7 In a progress
report dated January 19, 2012, Dr. Weisman diagnosed cervical radiculopathy, cervical
spondylosis, cervical disc displacement and right shoulder pain, and recommended pain
management. He did not, however, address the cause of appellant’s condition. Consequently,
Dr. Weisman’s report is of little probative value.8
On March 22, 2012 Dr. Weisman indicated that he had treated appellant since
December 2010 for cervical spine, upper back, shoulder and bilateral upper extremity pain which
she attributed to a 1997 employment injury. He discussed appellant’s assertion that the pain
affected her “activities of daily living.” Dr. Weisman, however, did not make an independent
determination of causation or find her disabled from employment. A physician’s report is of
little probative value when it is based on a claimant’s belief regarding causal relationship rather
than a doctor’s independent judgment.9
In an April 2, 2012 progress report, Dr. Weisman noted that appellant continued to
experience pain and diagnosed cervical radiculopathy, a displaced cervical disc and right
shoulder pain. He did not, however, address the cause of the diagnosed conditions. As
discussed, medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.10
On appeal appellant argues that Dr. Black performed a cursory examination, as discussed,
however, Dr. Black’s opinion was based on comprehensive physical findings and supported by
rationale. Consequently, it represents the weight of the medical evidence.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.11 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.12

7

In response to OWCP’s proposed termination, appellant submitted a 2000 work restriction evaluation and
progress reports from Dr. Weisman since 2010. The issue, however, is whether she is disabled due to her work
injury as of May 25, 2012.
8

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship).
9

Earl David Seal, 49 ECAB 152 (1997).

10

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

11

See T.P., 58 ECAB 524 (2007); Pamela K. Guesford, supra note 5.

12

Id.

5

ANALYSIS -- ISSUE 2
OWCP met its burden of proof to terminate authorization for medical benefits through
the opinion of Dr. Black, who provided a second opinion examination and found that appellant
had no residuals of her accepted conditions. Dr. Black explained that based on his physical
examination, she had no further residuals of her multiple contusions, right shoulder sprain, right
shoulder adhesive capsulitis and thoracic sprain. His report is based on a proper history and a
thorough examination and supported by medical reasoning; consequently, it is sufficient to
establish that appellant has no further residuals of her accepted employment injury.
On appeal appellant argues that she needs to take medication for her work injury to
perform her activities of daily living. The issue in this case, however, is medical in nature and
must be resolved by the submission of rationale medical evidence.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and authorization for medical treatment effective May 25, 2012 on the grounds
that she had no further disability or residuals causally related to her August 22, 1997
employment injury.

13

See Gloria J. McPherson, 51 ECAB 441 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the May 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

